


EXCHANGE AGREEMENT




Southridge Partners II LP (the “Southridge”) is the current holder of 200 shares
of Series E Preferred Stock issued by AccelPath, Inc. (the “Company”).




Southridge and the Company now agree to exchange 100 shares of the outstanding
Series E Preferred Stock for a newly issued convertible promissory note in the
principal amount of $105,834.00, attached hereto as Exhibit A.  Upon completion
of the exchange, the Series E Preferred Stock shall be retired to Company
treasury stock.




This Agreement shall be construed as to both validity and performance and
enforced in accordance with and governed by the laws of the State of New York,
without giving effect to the conflicts of the law principles thereof.




This Agreement may not be modified or changed except by an instrument or
instruments in writing executed by the parties hereto.




Dated: July 18, 2012




AccelPath, Inc.

 

Southridge Partners II LP

 

 

 

 

 

By:

/s/Shekhar Wadekar

 

By:

/s/Henry Sargent

Title:

Chief Executive Officer

 

Title:

 











EXHIBIT A



